         Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

CRYSTAL C.,                                      *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-2688
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.                        *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Crystal C. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No.

14), Defendant’s Motion for Summary Judgment (ECF No. 17), and Plaintiff’s Response to

Defendant’s Motion for Summary Judgment (ECF No. 20).1                  Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that she is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 14) is GRANTED.




1
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
         Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 2 of 11



                                                 I

                                           Background

       On April 4, 2018, Administrative Law Judge (“ALJ”) Henry Kramzyk held a hearing

where Plaintiff and a vocational expert (“VE”) testified. R. at 42-94. The ALJ thereafter found

on October 1, 2018, that Plaintiff was not disabled from her alleged onset date of disability of

September 15, 2014, through the date of the ALJ’s decision. R. at 12-41. In so finding, the ALJ

found that Plaintiff had not engaged in substantial, gainful activity since September 15, 2014,

and that she had severe impairments. R. at 17-18. She did not, however, have an impairment or

combination of impairments that met or medically equaled the severity of one of the impairments

listed in 20 C.F.R. pt. 404, subpt. P, app. 1. R. at 18-21. In comparing the severity of Plaintiff’s

mental impairments to the listed impairments, the ALJ found that Plaintiff had a moderate

limitation in concentrating, persisting, or maintaining pace. R. at 20.

       The ALJ then found that Plaintiff had the residual functional capacity (“RFC”) “to

perform less than the full range of sedentary work as defined in 20 CFR 404.1567(a)” and could,

among other things, “do work with below average work production pressures.” R. at 21.2 In

light of this RFC and the VE’s testimony, the ALJ found that, although she could not perform

her past relevant work, Plaintiff could perform other work in the national economy, such as a

document preparer or final assembler. R. at 32-34. The ALJ thus found that Plaintiff was not

disabled from September 15, 2014, through October 1, 2018. R. at 34-35.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on

September 12, 2019, a complaint in this Court seeking review of the Commissioner’s decision.

Upon the parties’ consent, this case was transferred to a United States Magistrate Judge for final


2
 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools.” 20 C.F.R. § 404.1567(a).
                                                 2
         Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 3 of 11



disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).




                                                 3
         Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 4 of 11



       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 5 of 11



§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.         Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).




                                                5
           Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 6 of 11



                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
        Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 7 of 11



                                               IV

                                           Discussion

       Plaintiff contends that substantial evidence does not support the ALJ’s step-five

determination because the ALJ set forth an insufficient hypothetical to the VE. Pl.’s Mem. Supp.

Mot. Summ. J. 8-14, ECF No. 14-1.         In particular, she points out that the ALJ “posed a

hypothetical limitation to the vocational expert that was subsequently included in the RFC,

allowing only for work that could be performed with ‘below average work production

pressures.’” Id. at 10 (citing R. at 21, 87). According to Plaintiff, however, “the ALJ did not

provide the vocational expert with enough information for the VE to understand the precise

parameters of the intended limitations.” Id. “Without defining the proposed limitation in pace, it

is impossible for the vocational expert to have assessed whether a person with [her] limitations

could perform work in the national economy.” Id. at 13. For the reasons discussed below, the

Court remands this case for further proceedings.

       Social Security Ruling4 96-8p, 1996 WL 374184 (July 2, 1996), explains how

adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                7
         Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 8 of 11



       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote and

citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       Here, the ALJ’s hypothetical to the VE and corresponding RFC assessment found that

Plaintiff could, among other things, “do work with below average work production pressures.”

R. at 21, 86-87. The ALJ, however, “did not give [the Court] enough information to understand

what those terms mean.” Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir. 2019). “That makes

it difficult, if not impossible, for [the Court] to assess whether their inclusion in [Plaintiff’s] RFC

is supported by substantial evidence.” Id. “Without further explanation, [the Court] simply

                                                  8
         Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 9 of 11



cannot tell whether the RFC finding—particularly the portion restricting [Plaintiff] to jobs that

[require below average work production pressures]—properly accounts for [Plaintiff’s] moderate

limitations in concentration, persistence, and pace.” Id. at 312 n.5; see Perry v. Berryhill, 765 F.

App’x 869, 872-73 (4th Cir. 2019) (holding that ALJ’s failure to explain meaning of “non-

production oriented work setting” precluded meaningful review of ALJ’s conclusions); Geneva

W. v. Comm’r, Soc. Sec. Admin., Civil No. SAG-18-1812, 2019 WL 3254533, at *3 (D. Md. July

19, 2019) (“[T]his Court cannot determine whether the ALJ’s findings were supported by

substantial evidence without an explanation of the terms ‘production pace or strict production

quotas.’”). “[E]ven if ‘the VE’s testimony does not evince any confusion about the terms of the

hypothetical, the Court has an independent duty to determine if the ALJ supported [his] findings

with substantial evidence.’” Taishika C. v. Saul, Civil No. DLB-19-1994, 2020 WL 2994487, at

*3 (D. Md. June 4, 2020) (quoting Geneva W., 2019 WL 3254533, at *3). Remand is warranted

“to allow the ALJ to clarify the RFC assessment and hypothetical to the VE, in order to establish

that the VE’s testimony constitutes substantial evidence supporting the ALJ’s conclusion.”

Geneva W., 2019 WL 3254533, at *3. “On remand, the ALJ will need to establish for how long,

and under what conditions, [Plaintiff] is able ‘to focus [her] attention on work activities and stay

on task at a sustained rate.’” Thomas, 916 F.3d at 312 n.5 (second alteration in original) (quoting

20 C.F.R. pt. 404, subpt. P, app. 1 § 12.00E(3)).

       The ALJ also failed to explain how, despite Plaintiff’s moderate limitation in

concentrating, persisting, or maintaining pace, she could be productive or remain on task for

more than 90% of an eight-hour workday. See Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir.

2017) (remanding because, inter alia, ALJ did not build accurate and logical bridge between

claimant’s moderate difficulties in various functional areas and ALJ’s finding that claimant



                                                    9
        Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 10 of 11



would not be off task more than 10% of workday). “Notably, it appears the ALJ disregarded

testimony from the VE about a person with limitations in concentration, persistence, and pace.”

Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019). The VE testified that an individual’s

being off task more than 10% or being absent more than once per month from work would

preclude all work (R. at 90). “But the ALJ failed to incorporate this opinion anywhere in the

RFC, leaving the RFC altogether uninformed by considerations of off-task time or unplanned

leave.” Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019).

       In short, “a proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion. The second component, the ALJ’s logical explanation, is just as

important as the other two.” Thomas, 916 F.3d at 311. The ALJ “must both identify evidence

that supports his conclusion and ‘build an accurate and logical bridge from [that] evidence to his

conclusion.’” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (alteration in original)

(quoting Monroe, 826 F.3d at 189). An ALJ’s failure to do so constitutes reversible error. Lewis

v. Berryhill, 858 F.3d 858, 868 (4th Cir. 2017). Because “meaningful review is frustrated when

an ALJ goes straight from listing evidence to stating a conclusion,” the Court remands this case

for further proceedings. Thomas, 916 F.3d at 311 (citing Woods, 888 F.3d at 694).




                                               10
        Case 8:19-cv-02688-TMD Document 21 Filed 12/07/20 Page 11 of 11



                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 17)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 14) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 14) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: December 7, 2020                                             /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                11
